UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 4651 John Hancock Strategic Series (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-4324 Date of fiscal year end: May 31 Date of reporting period: November 30, 2008 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the period ended November 30, 2008 Average annual returns (%) Cumulative total returns (%) SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Six (%) as of Class date 1-year 5-year 10-year months 1-year 5-year 10-year 11-30-08 A 8-18-86 15.90 1.01 3.56 17.36 15.90 5.14 41.88 9.41 B 10-4-93 16.62 0.95 3.47 17.98 16.62 4.83 40.62 9.13 C 5-1-98 13.35 1.23 3.32 14.63 13.35 6.31 38.59 9.13 I 9-4-01 11.58 2.33 4.40 13.32 11.58 12.20 53.78 10.28 R1 8-5-03 12.33 1.57 3.60 13.69 12.33 8.12 42.49 9.40 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charges on Class A shares of 4.5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class R1 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The net expenses equal the gross expenses and are as follows: Class A  0.90%, Class B  1.60%, Class C  1.60%, Class I  0.51%, Class R1  1.35% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For current to the most recent month end performance data, please call 18002255291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. 2 August 18, 1986 is the inception date for the Class A shares. Class I shares were first offered on September 4, 2001; the returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class I shares. 3 August 18, 1986 is the inception date for the Class A shares. Class R1 shares were first offered on August 5, 2003; the returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class R1 shares. 6 Strategic Income Fund | Semiannual report Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Strategic Income Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Barclays Capital U.S. Aggregate Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 11-30-98 $14,062 $14,062 $16,725 C 2 11-30-98 13,859 13,859 16,725 I 11-30-98 15,378 15,378 16,725 R1 11-30-98 14,249 14,249 16,725 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class R1 shares, respectively, as of November 30, 2008. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Barclays Capital U.S. Aggregate Bond Index  is an unmanaged index of dollar-denominated and nonconvertible investment-grade debt issues. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. 4 August 18, 1986 is the inception date for the Class A shares. Class I shares were first offered on September 4, 2001; the returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class I shares. 5 August 18, 1986 is the inception date for the Class A shares. Class R1 shares were first offered on August 5, 2003; the returns prior to this date are those of Class A shares that have been recalculated to apply the fees and expenses of Class R1 shares. Semiannual report | Strategic Income Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2008, with the same investment held until November 30, 2008. Account value Ending value Expenses paid during on 6-1-08 on 11-30-08 period ended 11-30-08 1 Class A $1,000.00 $865.10 $4.16 Class B 1,000.00 $862.00 $7.42 Class C 1,000.00 $862.00 $7.42 Class I 1,000.00 $866.80 $2.34 Class R1 1,000.00 $863.10 $6.31 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2008, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: 8 Strategic Income Fund | Semiannual report Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2008, with the same investment held until November 30, 2008. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 6-1-08 on 11-30-08 period ended 11-30-08 1 Class A $1,000.00 $1,020.60 $4.51 Class B 1,000.00 $1,017.10 $8.04 Class C 1,000.00 $1,017.10 $8.04 Class I 1,000.00 $1,022.60 $2.54 Class R1 1,000.00 $1,018.30 $6.83 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 0.89%, 1.59%, 1.59%, 0.50% and 1.35% for Class A, Class B, Class C, Class I and Class R1, respectively, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Semiannual report | Strategic Income Fund 9 Portfolio summary Portfolio diversification 1 Bonds 60% Tranche loans 2% U.S. government & agency securities 22% Short-term investments & other 8% Collateralized mortgage obligations 8% Sector distribution 1 Foreign government 22% Telecommunication services 5% U.S. government agency 22% Materials 4% Consumer discretionary 14% Industrials 4% Financials 9% Energy 3% Mortgage bonds 8% Other 9% Quality distribution 1 Country diversification 1 AAA 50% United States 58% AA 4% Canada 7% A 5% Austria 4% BBB 4% Spain 2% BB 11% Germany 2% B 14% New Zealand 2% CCC 4% France 2% Short-term investments & other 8% Others 15% Short-term investments 8% 1 As a percentage of net assets November 30, 2008. 10 Strategic Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 11-30-08 (unaudited) This schedule is divided into nine main categories: bonds, common stocks, tranche loans, asset backed securities, collateralized mortgage obligations, U.S. government & agency securities, warrants, options purchased and short-term investments. Bonds, common stocks, tranche loans and warrants are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 59.66% (Cost $767,069,930) Agricultural Products 0.81% Cosan SA Industria e Comercio, Perpetual Bond (S) 8.250% 02-15-49 BB $5,750 2,860,625 Viterra, Inc., Sr Note (Canada) (D) 8.000 04-08-13 BB+ 5,800 4,723,806 Airlines 0.74% Delta Air Lines, Inc., Collateralized Bond 6.821 08-10-22 A 4,352 2,741,840 Northwest Airlines, Inc., Gtd Collateralized Note Ser 07-1 7.027 11-01-19 BBB+ 7,240 4,126,800 Aluminum 0.58% CII Carbon, LLC, Gtd Sr Sub Note (S) 11.125 11-15-15 CCC+ 6,890 5,374,200 Apparel Retail 0.20% Hanesbrands, Inc., Gtd Sr Note Ser B (P) 5.697 12-15-14 B 2,840 1,831,800 Auto Parts & Equipment 0.66% Allison Transmission, Inc., Gtd Sr Note (S) 11.250 11-01-15 B 4,820 1,928,000 Gtd Sr Note (S) 11.000 11-01-15 B 5,766 2,825,340 Tenneco, Inc., Gtd Sr Sub Note 8.625 11-15-14 B 3,865 1,430,050 Automobile Manufacturers 1.28% DaimlerChrysler NA Holdings Corp., Gtd Sr Note Ser E MTN (European Union) (D) 4.375 03-21-13 A 8,755 9,554,996 Volkswagon Finance Service AG, Note (European Union) (D) 5.375 01-25-12 A 1,840 2,324,243 Broadcasting & Cable TV 3.84% Allbritton Communications Co., Sr Sub Note 7.750 12-15-12 B 8,993 5,215,940 See notes to financial statements Semiannual report | Strategic Income Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Broadcasting & Cable TV (continued) Charter Communications Holdings I, Sr Sec Note 11.000% 10-01-15 CCC $1,040 $221,000 Sr Sec Note 11.000 10-01-15 CCC 1,960 519,400 Charter Communications Holdings II, Sr Note 10.250 09-15-10 CCC 2,100 1,065,750 Gtd Sr Note (S) 10.250 10-01-13 Caa2 5,387 2,289,475 Comcast Corp., Gtd Note 4.950 06-15-16 BBB+ 1,800 1,479,134 CSC Holdings, Inc., Sr Note (S) 8.500 06-15-15 BB 3,680 2,971,600 Shaw Communications, Inc., Sr Note (Canada) (D) 6.100 11-16-12 BBB 9,000 7,036,502 Sr Note (Canada) (D) 5.700 03-02-17 BBB 2,325 1,668,650 Sinclair Broadcast Group, Inc., Gtd Sr Sub Note 8.000 03-15-12 BB 3,397 2,649,660 Sirius XM Radio, Inc., Sr Note 9.625 08-01-13 CCC 6,950 1,702,750 Time Warner Cable, Inc., Gtd Note 8.750 02-14-19 BBB+ 1,380 1,355,712 Gtd Sr Note 6.750 07-01-18 BBB+ 3,770 3,306,425 XM Satellite Radio Holdings, Inc., Conv Sr Note 10.000 12-01-09 CCC 7,335 910,762 Gtd Sr Note (S) 13.000 08-01-13 CCC 13,010 3,317,550 Young Broadcasting, Inc., Gtd Sr Sub Note 10.000 03-01-11 CC 4,960 74,400 Casinos & Gaming 5.25% Chukchansi Economic Development Authority, Sr Note (S) 8.000 11-15-13 B+ 2,540 1,168,400 Fontainebleau Las Vegas, Note (S) 10.250 06-15-15 CCC 3,455 449,150 Sr Note (B) (G) 12.500 06-01-22 CCC+ 3,494 497,942 Great Canadian Gaming Corp., Gtd Sr Sub Note (S) 7.250 02-15-15 BB 1,250 862,500 Greektown Holdings, LLC, Sr Note (H) (L) (S) 10.750 12-01-13 D 8,805 1,805,025 Indianapolis DownsLLC, Sr Sec Note (S) 11.000 11-01-12 CCC 5,405 2,567,375 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B 10,070 4,632,200 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 5,000 3,275,000 Majestic Star Casino LLC, Gtd Sr Sec Note (H) 9.500 10-15-10 D 3,030 1,015,050 Mandalay Resort Group, Sr Sub Note 9.375 02-15-10 B 3,850 2,098,250 See notes to financial statements 12 Strategic Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Casinos & Gaming (continued) Mashantucket Western Pequot Tribe, Bond Ser A (S) 8.500% 11-15-15 BB $4,910 $1,865,800 Mohegan Tribal Gaming Authority, Gtd Sr Sub Note 8.000 04-01-12 B 2,450 1,543,500 Sr Sub Note 7.125 08-15-14 B 5,540 3,130,100 Sr Sub Note 6.375 07-15-09 B 5,080 4,267,200 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B 3,450 2,570,250 Pinnacle Entertainment, Inc., Sr Sub Note 7.500 06-15-15 B+ 1,800 990,000 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B+ 2,329 1,968,005 Snoqualmie Entertainment Authority, Sr Sec Note (S) 9.125 02-01-15 B 2,865 1,661,700 Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125 12-15-10 B+ 1,275 1,058,250 Sr Note (S) 9.125 09-15-14 B+ 9,620 7,311,200 Waterford Gaming, LLC, Sr Note (S) 8.625 09-15-14 BB 4,416 4,173,120 Coal & Consumable Fuels 0.52% Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 BB 8,890 4,889,500 Commodity Chemicals 0.29% Braskem SA, Note (S) 11.750 01-22-14 BB+ 2,800 2,737,000 Construction & Farm Machinery & Heavy Trucks 0.46% Manitowoc Co., Inc., Gtd Sr Note 7.125 11-01-13 BB 5,300 4,240,000 Consumer Finance 0.76% Ford Motor Credit Co., LLC, Sr Note 9.750 09-15-10 CCC+ 4,800 2,424,288 SLM Corp., Sr Note Ser MTN 8.450 06-15-18 BBB 6,425 4,660,027 Diversified Banks 1.69% European Investment Bank, Sr Note (United Kingdom) (D) 4.375 03-06-09 AAA 2,955 4,565,544 International Finance Corp., Sr Note (Australia) (D) 7.500 02-28-13 AAA 6,510 4,742,123 Landwirtschaftliche Rentenbank, Note (New Zealand) (D) 6.500 09-17-09 AAA 4,960 2,753,177 Note (New Zealand) (D) 6.625 05-27-10 AAA 6,500 3,653,570 Diversified Financial Services 3.95% CIT Group, Inc., Sr Note 5.000 02-13-14 A 1,750 1,043,640 GE Capital Australia Funding Ltd., Gtd Sr Note (Australia) (D) 6.500 11-15-11 AAA 7,900 4,682,488 See notes to financial statements Semiannual report | Strategic Income Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Financial Services (continued) General Electric Capital Corp., Sr Bond (New Zealand) (D) 6.625% 02-04-10 AAA $19,500 $10,118,054 Independencia International Ltd., Gtd Sr Bond (S) 9.875 01-31-17 B 5,000 1,987,500 Gtd Sr Note (S) 9.875 05-15-15 B 1,775 705,563 Inter-American Development Bank, Sr Note Ser INTL (New Zealand) (D) 7.250 05-24-12 AAA 16,285 9,559,028 Sr Note Ser MPLE (Canada) (D) 4.250 12-02-12 AAA 4,770 3,983,615 Odebrecht Finance Ltd., Gtd Sr Note (S) 7.500 10-18-17 BB 2,785 2,088,750 Orascom Telecom Finance SCA, Gtd Note (S) 7.875 02-08-14 CCC+ 2,250 1,237,500 TAM Capital Inc., Gtd Sr Note 7.375 04-25-17 B+ 3,135 1,434,262 Electric Utilities 0.99% Appalachian Power Co., Sr Note 5.000 06-01-17 BBB 2,305 1,920,383 Cia de Transporte de Energia Electrica en Alta, Tension Transener SA, Sr Note (S) 8.875 12-15-16 B 4,685 1,592,900 Texas Competitive Electric Holdings Co. LLC, Gtd Sr Note (S) 10.250 11-01-15 CCC 8,945 5,724,800 Electrical Components & Equipment 0.21% Dominion Resources, Inc., Sr Note 5.600 11-15-16 A 2,305 2,000,703 Environmental &Facilities Services 0.13% Blaze Recycling & Metals LLC, Sr Sec Note (G) (S) 10.875 07-15-12 B 1,605 1,251,900 Foreign Government 21.95% Bonos Y Oblig Del Estado, Bond (Spain) (D) 5.400 07-30-11 AAA 8,520 11,440,932 Bundesschatzanweisungen, Note (Germany) (D) 4.000 09-10-10 AAA 15,300 20,064,618 Canada Housing Trust, Note (Canada) (D) 4.800 06-15-12 AAA 2,340 2,016,057 France, Government of, Bond (European Union) (D) 4.750 10-25-12 AAA 10,700 14,489,841 Germany, Federal Republic of, Bond (European Union) (D) 5.000 01-04-12 AAA 8,590 11,729,521 Bond (European Union) (D) 4.250 07-04-18 AAA 25,430 34,911,042 Ireland, Government of, Sr Bond (European Union) (D) 4.500 10-18-18 AAA 9,095 11,830,814 Mexico, Government of, Bond (D) 11.375 09-15-16 BBB+ 3,800 4,712,000 New South Wales Treasury Corp., Bond (Austria) (D) 7.000 12-01-10 AAA 58,830 40,783,273 See notes to financial statements 14 Strategic Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Foreign Government 21.95% Ontario, Province of, Bond (Canada) (D) 4.400% 03-08-16 AA $9,625 7,814,705 Deb (Canada) (D) 4.500 03-08-15 AA 8,915 7,389,990 Note (New Zealand) (D) 6.375 10-12-10 AA 4,930 2,782,288 Note (New Zealand) (D) 6.250 06-16-15 AA 15,840 8,964,755 Quebec, Province of, Deb (Canada) (D) 5.250 10-01-13 A+ 13,800 11,929,289 United Kingdom, Government of, Bond (United Kingdom) (D) 5.000 03-07-12 AAA 4,015 6,545,879 Bond (United Kingdom) (D) 5.000 03-07-18 AAA 4,240 7,140,092 Gas Utilities 0.20% Southern Union Co., Jr Sub Note, Ser A (7.200% to 11-1-11 then variable) 7.200 11/01/66 BB 3.355 1,857,499 Health Care Facilities 0.65% Community Health Systems, Inc., Gtd Sr Sub Note 8.875 07-15-15 B 2,890 2,319,225 Hanger Orthopedic Group, Inc., Gtd Sr Note 10.250 06-01-14 CCC+ 4,446 3,779,100 Health Care Supplies 0.33% Bausch & Lomb, Inc., Sr Note (European Union) (D) (S) 9.875 11-01-15 B 3,980 3,064,600 Household Products 0.27% Yankee Acquisition Corp., Note 9.750 02-15-17 CCC+ 510 191,250 Gtd Sr Sub Note 8.500 02-15-15 B 5,000 2,325,000 Industrial Conglomerates 0.25% Grupo Kuo SAB de CV, Gtd Sr Note (S) 9.750 10-17-17 BB 3,380 2,298,400 Integrated Telecommunication Services 1.65% AT&T Inc., Sr Note 6.700 11-15-13 A 2,730 2,718,324 Axtel SAB de CV, Sr Note (S) 7.625 02-01-17 BB 5,000 3,400,000 Cincinnati Bell, Inc., Sr Sub Note 8.375 01-15-14 B 5,850 4,321,687 Citizens Communications Co., Sr Note 7.125 03-15-19 BB 2,770 1,599,675 West Corp., Gtd Sr Sub Note 11.000 10-15-16 B 7,705 3,313,150 Investment Banking & Brokerage 0.75% Institut Credito Oficial, Sr Note (United Kingdom) (D) 5.000 12-07-09 AAA 4,430 6,982,540 Leisure Facilities 0.43% AMC Entertainment, Inc., Sr Sub Note 8.000 03-01-14 CCC+ 6,390 3,961,800 See notes to financial statements Semiannual report | Strategic Income Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Life & Health Insurance 0.16% Symetra Financial Corp., Jr Sub Bond (8.300% to 10-15-17 then variable) (S) 8.300% 10-15-37 BB+ $2,585 1,502,695 Metal & Glass Containers 1.03% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B 5,840 5,022,400 OI European Group BV, Gtd Sr Note (European Union) (D) (S) 6.875 03-31-17 BB 1,715 1,568,817 Owens-Brockway Glass Container, Inc., Gtd Sr Note 8.250 05-15-13 BB 3,200 3,008,000 Movies & Entertainment 0.22% Marquee Holdings, Inc., Sr Disc Note Ser B 12.000 08-15-14 CCC+ 3,595 2,031,175 Multi-Line Insurance 0.28% Liberty Mutual Group, Sr Note (10.75% to 6-15-38, then variable) (S) 10.750 06-15-58 BB 4,910 2,593,928 Oil & Gas Equipment & Services 0.21% Allis-Chalmers Energy, Inc., Sr Note 8.500 03-01-17 B+ 3,315 1,922,700 Oil & Gas Exploration & Production 0.82% Chesapeake Energy Corp., Gtd Sr Note 7.250 12-15-18 BB 7,080 4,956,000 McMoRan Exploration Co., Gtd Sr Note 11.875 11-15-14 B 2,035 1,480,462 Targa Resources Partners LP, Sr Note (S) 8.250 07-01-16 B 1,895 1,231,750 Oil & Gas Storage & Transportation 0.83% Markwest Energy Partners LP, Gtd Sr Note Ser B 8.500 07-15-16 B+ 7,135 4,673,425 Sr Note 8.750 04-15-18 B+ 1,395 878,850 NGPL PipeCo LLC, Sr Note (S) 7.119 12-15-17 BBB 2,510 2,157,699 Packaged Foods & Meats 0.41% Minerva Overseas Ltd., Gtd Note (S) 9.500 02-01-17 B 7,890 3,846,375 Paper Packaging 0.90% Graphic Packaging International, Inc., Gtd Sr Note 8.500 08-15-11 B 2,100 1,722,000 Sr Sub Note 9.500 08-15-13 B 5,550 3,829,500 Smurfit-Stone Container Corp., Sr Note 8.375 07-01-12 B 7,990 2,237,200 Sr Note 8.000 03-15-17 B 2,265 600,225 Paper Products 0.51% International Paper Co., Sr Note 7.950 06-15-18 BBB 2,990 2,346,950 See notes to financial statements 16 Strategic Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Paper Products (continued) New Page Corp., Sr Note 10.000% 05-01-12 B $2,540 $1,371,600 Pope & Talbot, Inc., Deb (G) (H) 8.375 06-01-13 D 3,000 30,000 Sr Note (G) (H) 8.375 06-01-13 D 5,250 52,500 Verso Paper Holdings LLC, Gtd Sr Note Ser B 9.125 08-01-14 B+ 1,995 957,600 Publishing 0.09% Idearc, Inc., Gtd Sr Note 8.000 11-15-16 CCC 2,720 224,400 R.H. Donnelley Corp., Sr Note Ser A3 8.875 01-15-16 B 5,000 650,000 Real Estate Management & Development 0.05% OMEGA Healthcare Investors, Inc. (REIT), Gtd Sr Note 7.000 04-01-14 BB+ 600 501,000 Restaurants 0.81% Landrys Restaurants, Inc., Gtd Sr Note Ser B 9.500 12-15-14 CCC+ 8,380 7,583,900 Retail 0.17% Michaels Stores, Inc., Gtd Sr Note 10.000 11-01-14 CCC 5,000 1,575,000 Specialized Finance 0.88% CCM Merger, Inc., Note (S) 8.000 08-01-13 CCC 10,835 6,067,600 HRP Myrtle Beach Operations, LLC, Note (S) (H) Zero 04-01-12 D 4,915 2,162,600 Specialty Chemicals 0.41% American Pacific Corp., Gtd Sr Note 9.000 02-01-15 B+ 4,340 3,775,800 Steel 0.05% Steel Capital SAfor OAO Severstal, Sec Note (S) 9.750 07-29-13 BB 1,120 481,600 Systems Software 0.13% Vangent, Inc., Gtd Sr Sub Note 9.625 02-15-15 B 2,075 1,203,500 Tobacco 0.22% Alliance One International, Inc., Gtd Sr Note 11.000 05-15-12 B+ 2,435 2,045,400 Wireless Telecommunication Services 2.64% Centennial Communications Corp., Sr Note 10.000 01-01-13 CCC+ 6,815 6,849,075 Digicel Group Ltd., Sr Note (S) 8.875 01-15-15 Caa1 5,000 2,575,000 Grupo Iusacell SA de CV, Sr Sec Note (Mexico) (D) (S) 10.000 12-31-13 BB 2,160 1,317,579 See notes to financial statements Semiannual report | Strategic Income Fund 17 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Wireless Telecommunication Services (continued) Rogers Cable, Inc., Sr Sec Note (Canada) (D) 7.250% 12-15-11 BBB 6,750 $5,482,511 Sprint Capital Corp., Gtd Sr Note 8.375 03-15-12 BB 7,905 5,375,400 Verizon Wireless, Sr Note (S) 7.375 11-15-13 A 3,000 2,972,154 Issuer Shares Value Common stocks 0.31% (Cost $13,815,086) Broadcasting & Cable TV 0.08% Sirius XM Radio, Inc. (I) 3,725,443 776,010 Casinos & Gaming 0.01% Fontainebleau Las Vegas (B) (I) 67,568 64,865 Communications Equipment 0.00% COLT Telecom Group SA 31,242 28,639 Integrated Telecommunication Services 0.08% Chunghwa Telecom Co. Ltd., ADR 35,325 552,483 Deutsche Telekom AG (I) 8,253 113,396 Manitoba Telecom Services, Inc. (I) 910 29,072 Metal & Glass Containers 0.07% Pactiv Corp. (I) 27,426 685,376 Paper Products 0.04% Smurfit-Stone Container Corp. (I) 597,299 340,460 Wireless Telecommunication Services 0.03% USA Mobility, Inc. (I) 25,267 275,410 Credit Par value Issuer, description, maturity date rating (A) Value Tranche loans 1.83% (Cost $22,394,852) Airlines 0.64% Delta Airlines, Inc., Tranche DAL, 5.831%, 04-30-14 B $4,296 2,104,802 Tranche DAL, 5.831%, 04-30-14 B 1,077 527,868 Tranche DAL, 5.831%, 04-30-14 B 1,596 782,021 US Airways Group, Inc., Tranche LCC, 3.936%, 03-23-14 B+ 968 445,848 Tranche LCC, 3.936%, 03-23-14 B+ 1,835 844,947 Tranche LCC, 3.936%, 03-23-14 B+ 2,700 1,243,350 Casinos & Gaming 0.40% Great Canadian Gaming Corp., Tranche B, 3.675%, 02-14-14 BBB 4,863 3,744,799 See notes to financial statements 18 Strategic Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Credit Par value Issuer, description, maturity date rating (A) Value Health Care Supplies 0.19% Bausch & Lomb, Inc., Tranche EU BOL, 8.392%, 04-26-15 BB $1,131 1,049,383 IM US Holdings LLC, Tranche (Second Lien Facility), 7. 679%, 6-26-15 B 1,095 725,437 Paper Products 0.57% Abitibi-Consolidated Co. of Canada, Tranche B, 11.500%, 3-30-09 B 2,600 2,080,000 Tranche B, 11.500 %, 3-30-09 B 2,000 1,600,000 Tranche B, 11.500%, 3-30-09 B 2,000 1,600,000 Real Estate Management & Development 0.03% East Valley Tourist Development, Tranche EVTDA, 10.440%, 8-06-12 B3 500 325,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Asset backed securities 0.26% (Cost $4,765,218) Asset Backed Securities 0.26% Lehman XS Trust, Ser 2005-5N Class 3A2 (P) 1.755% 11-25-35 AAA $1,468 495,466 Ser 2006-2N Class 1A2 (P) 1.735 02-25-46 AAA 5,999 1,942,747 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized mortgage obligations 8.06% (Cost $108,863,158) Collateralized Mortgage Obligations 8.06% American Home Mortgage Assets, Ser 2006-6 Class XP IO Zero 12-25-46 BBB $65,616 2,132,511 American Home Mortgage Investment Trust, Ser 2007-1 Class GIOP IO 2.078% 05-25-47 AAA 36,556 1,999,183 Banc of America Commercial Mortgage, Inc., Ser 2006-5 Class A4 5.414 09-10-47 AAA 11,640 7,913,038 Bear Stearns Mortgage Funding Trust, Ser 2006-AR1 2A1 (P) 1.615 08-25-36 AAA 2,496 927,322 Citigroup/Deutsche Bank Commercial Mortgage Trust, Ser 2005-CD1 Class A4 (P) 5.399 07-15-44 AAA 10,270 7,642,490 Countrywide Alternative Loan Trust, Ser 2005-59 Class 2X IO 3.188 11-20-35 AAA 37,947 1,138,424 Ser 2007-25 Class 1A2 6.500 11-25-37 AAA 6,577 3,142,608 Crown Castle Towers LLC, Ser 2006-1A Class G (S) 6.795 11-15-36 Ba2 3,835 2,508,476 Ser 2006-1A F (S) 6.650 11-15-36 Ba1 3,210 2,089,715 See notes to financial statements Semiannual report | Strategic Income Fund 19 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Collateralized mortgage obligations (continued) DB Master Finance LLC, Ser 2006-1-M1 (S) 8.285 06-20-31 BB 500 $384,910 Dominos Pizza Master Issuer LLC, Ser 2007-1-M1 (S) 7.629% 04-25-37 BB $5,660 3,480,900 Global Tower Partners Acquisition Partners, LLC, Sub Bond Ser 2007-1AG (S) 7.874 05-15-37 B2 1,840 1,650,609 Greenpoint Mortgage Funding Trust, Ser 2005-AR4 Class 4A2 (P) 1.755 10-25-45 AAA 5,987 1,840,690 Ser 2006-AR1 Class A2A (P) 1.765 02-25-36 AAA 3,493 1,394,163 Greenwich Capital Commercial Funding Corp., Ser 2006-GG7 Class A4 (P) 5.914 07-10-38 AAA 9,865 6,980,972 HarborView Mortgage Loan Trust, Ser 2005-8 Class 1X IO 0.544 09-19-35 AAA 34,132 463,983 Ser 2006-SB1 Class A1A (P) 3.329 12-19-36 AAA 5,926 2,175,001 Ser 2007-3 Class ES IO (G) (S) Zero 05-19-47 BB 91,561 572,259 Ser 2007-4 Class ES IO (G) Zero 07-19-47 BB 91,629 601,314 Ser 2007-6 Class ES IO (G) Zero 11-19-15 BB 65,490 409,309 HarborView NIM Corp., Ser 2007-3AN1 (G) (S) 6.654 05-19-37 A 34 19,461 Indymac Index Mortgage Loan Trust, Ser 2005-AR18 Class 1X IO Zero 10-25-36 AAA 82,570 1,907,370 Ser 2005-AR18 Class 2X IO Zero 10-25-36 AAA 95,943 777,135 Luminent Mortgage Trust, Ser 2006-1 Class X IO 1.922 04-25-36 AAA 25,425 508,503 Residential Accredit Loans, Inc., Ser 2007-QS10 Class A1 6.500 09-25-37 B+ 4,419 2,111,331 Ser 2007-QS11 Class A1 7.000 10-25-37 B+ 3,656 1,858,692 Suntrust Adjustable Rate Mortgage Loan Trust, Ser 2007-2-4A1 (P) 5.731 04-25-37 AAA 9,911 6,326,744 WAMU Mortgage Pass- Through Certificates, Ser 2005-AR13 Class B1 (P) 1.995 10-25-45 AA+ 5,155 1,288,752 Ser 2005-AR6 Class B1 (P) 1.995 04-25-45 AA+ 8,254 1,238,103 Ser 2007-0A4 Class XPPP IO Zero 04-25-47 Aaa 93,762 879,021 Ser 2007-0A5 Class 1XPP IO Zero 06-25-47 Aaa 216,919 2,033,613 Ser 2007-0A6 Class 1XPP IO Zero 07-25-47 Aaa 127,398 1,154,549 Wells Fargo Mortgage-Backed Securities Trust, Ser 2006-AR12-1A1 (P) 6.030 09-25-36 A3 9,480 5,551,609 See notes to financial statements 20 Strategic Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government & agency securities 21.66% (Cost $196,000,238) U.S. Government 5.23% United States Treasury, Bond 9.250% 02-15-16 AAA $8,600 12,110,546 Bond 8.125 08-15-19 AAA 5,225 7,323,161 Note 4.875 08-15-16 AAA 8,795 10,112,192 Note 4.750 05-15-14 AAA 6,000 6,877,032 Note 4.250 08-15-15 AAA 11,015 12,355,735 U.S. Government Agency 16.43% Federal Home Loan Mortgage Corp., CMO REMIC 3154-PM 5.500 05-15-34 AAA 13,002 12,706,432 CMO REMIC 3228-PL (G) 5.500 10-15-34 AAA 25,320 24,414,931 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 5.000 07-01-23 AAA 1,914 1,936,882 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 5,411 5,540,985 30 Yr Pass Thru Ctf 6.000 01-01-37 AAA 14,510 14,858,952 30 Yr Pass Thru Ctf 6.000 09-01-37 AAA 5,525 5,656,146 30 Yr Pass Thru Ctf 5.500 02-01-37 AAA 8,817 8,972,043 30 Yr Pass Thru Ctf 5.500 06-01-37 AAA 5,635 5,734,549 30 Yr Pass Thru Ctf 5.500 07-01-37 AAA 5,436 5,531,317 30 Yr Pass Thru Ctf 5.500 09-01-37 AAA 17,627 17,937,959 30 Yr Pass Thru Ctf 5.000 12-01-22 AAA 15,331 15,513,972 Ser 2006-117-PD 5.500 07-25-35 AAA 16,925 16,149,148 Ser 2006-65 TE 5.500 05-25-35 AAA 6,470 6,318,129 Ser 2006-84-MP 5.500 08-25-35 AAA 7,905 7,725,266 SBA CMBS Trust, Sub Bond Ser 2006-1A Class H (S) 7.389 11-15-36 Ba3 2,370 2,257,887 Sub Bond Ser 2006-1A Class J (S) 7.825 11-15-36 B1 2,015 1,841,521 Shares Value Warrants 0.00% (Cost $28,043) Broadcasting & Cable TV 0.00% Virgin Media, Inc. (I) 28,043 841 Excercise Expiration Number of Issuer price date contracts Value Options purchased 0.72% (Cost $3,610,459) Options  Puts & Calls 0.72% Comcast (Call) $25.00 01-18-10 7,000 980,000 Currency CAD (Call) 1.30 02-25-10 27,400 1,451,401 Currency CAD (Put) 1.30 04-01-10 27,890 1,863,707 Currency EUR (Call) 1.20 02-26-09 2,760,000 1,609,076 Currency EUR (Call) 1.00 05-14-09 6,500,000 800,144 See notes to financial statements Semiannual report | Strategic Income Fund 21 F I N A N C I A L S T A T E M E N T S Interest Par value Issuer, description rate Value Short-term investments 1.06% (Cost $9,905,490) Joint Repurchase Agreement 0.97% Joint Repurchase Agreement with Barclays PLC dated 11-28-08 at 0.15% to be repurchased at $9,090,152 on 12-01-08, collateralized by $9,023,564 U.S. Treasury Note, 3.625%, due 10-31-09 (valued at $9,271,800 including interest) 0.200% $9,090 9,090,000 Interest Issuer rate Shares Value Cash Equivalents 0.09% John Hancock Cash Investment Trust (T)(W) 1.6231% (Y) 815,490 815,490 Total investments (Cost $1,126,452,474)  93.56% Other assets and liabilities, net 6.44% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. ADR American Depository Receipt Gtd Guaranteed IO Interest only (carries notional principal amount) MTN Medium-Term Note REIT Real Estate Investment Trust SBA Small Business Administration (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (B) Security is fair valued in good faith under procedures established by the Board of Trustees. (D) Par value of foreign bonds is expressed in local currency, as shown parenthetically in security description. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of November 30, 2008. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. (Y) Represents current yields as of November 30, 2008.  At November 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $1,130,137,653. Net unrealized ap/depreciation aggregated $258,217,612, of which $15,166,273 related to appreciated investment securities and $273,383,885 related to depreciated investment securities. See notes to financial statements 22 Strategic Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Written options for the period ended November 30, 2008 were as follows: NUMBER OF CONTRACTS PREMIUMS RECEIVED Outstanding, beginning of period   Options written 169,970,000 $2,153,313 Options closed   Options exercised   Options expired (114,680,000) (734,806) Outstanding, end of period Summary of written options outstanding on November 30, 2008: NAME OF ISSUER NUMBER OF CONTRACTS EXERCISE PRICE EXPIRATION DATE VALUE CALLS Canadian Dollar 27,400,000 $1.30 Feb 2010 ($1,451,401) PUTS Canadian Dollar 27,890,000 $1.30 Apr 2010 ($1,803,707) Total Open forward foreign currency contracts as of November 30, 2008, were as follows: UNREALIZED PRINCIPAL AMOUNT SETTLEMENT APPRECIATION CURRENCY COVERED BY CONTRACT DATE (DEPRECIATION) Buys Australian Dollar $26,250,000 Jan 2009 ($609,585) Australian Dollar 16,100,000 Feb 2009 (546,262) Canadian Dollar 12,461,229 Jan 2009 (738,435) New Zealand Dollar 9,920,000 Jan 2009 (39,301) Sells Australian Dollar (26,250,000) Jan 2009 2,267,535 Australian Dollar (16,100,000) Feb 2009 196,232 Canadian Dollar (125,407,527) Jan 2009 16,560,129 Euro (91,794,485) Jan 2009 14,809,258 Pound Sterling (15,892,695) Jan 2009 4,672,976 New Zealand Dollar (75,700,000) Jan 2009 10,481,558 See notes to financial statements Semiannual report | Strategic Income Fund 23 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-08 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $1,124,109,488) including $799,500 of securities loaned (Note 2) $871,104,551 Investments in affiliated issuers, at value (Cost $815,490) 815,490 Total investments, at value (Cost $1,124,924,978) Foreign currency at value (Cost $598,472) 588,418 Receivable for investments sold 1,704,846 Receivable for shares sold 2,266,809 Interest receivable 19,830,988 Receivable for forward foreign currency exchange contracts (Note 2) 48,987,688 Receivable from affiliates 88,732 Total assets Liabilities Due to custodian 2,296,393 Payable for investments purchased 1,751,500 Payable for shares repurchased 1,976,834 Payable upon return of securities loaned (Note 2) 815,490 Payable for options written, at value (Premiums received $1,418,507) 3,315,108 Payable for forward foreign currency exchange contracts (Note 2) 1,933,583 Dividends payable 3,288 Payable to affiliates Management fees 292,065 Distribution and service fees 393,969 Other 437,630 Other payables and accrued expenses 227,609 Total liabilities Net assets Capital paid-in 1,300,260,951 Accumulated net realized loss on investments (141,582,896) Net unrealized depreciation of investments and translation of assets and liabilities in foreign currencies (208,738,444) Accumulated distributions in excess of net investment income (17,995,558) Net assets See notes to financial statements 24 Strategic Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($618,522,670 ÷ 115,640,494 shares) $5.35 Class B ($135,759,465 ÷ 25,380,638 shares) 1 $5.35 Class C ($156,725,711 ÷ 29,300,495 shares) 1 $5.35 Class I ($16,671,940 ÷ 3,117,067 shares) $5.35 Class R1 ($4,264,267 ÷ 797,272 shares) $5.35 Maximum offering price per share Class A 2 ($5.35 ÷ 95.5%) $5.60 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Semiannual report | Strategic Income Fund 25 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 11-30-08 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest (net of foreign withholding taxes of $16,992) $40,956,777 Securities lending 161,553 Income from affiliated issuers 153,856 Dividends (net of foreign withholding taxes of $7,766) 30,444 Total investment income Expenses Distribution and service fees (Note 5) 2,831,962 Investment management fees (Note 5) 2,055,693 Transfer agent fees (Note 5) 727,232 Accounting and legal services fees (Note 5) 75,704 Custodian fees 122,566 Printing fees 57,834 Blue sky fees 44,677 Professional fees 43,488 Trustees fees 29,510 Miscellaneous 17,500 Total expenses Less expense reductions (Note 5) (386) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments 15,281,027 Financial futures contracts (3,285,631) Options written 734,806 Foreign currency transactions 12,941,945 Change in net unrealized appreciation (depreciation) of Investments (265,900,406) Options written (1,896,601) Translation of assets and liabilities in foreign currencies 53,181,986 Net realized and unrealized loss Decrease in net assets from operations 1 Semiannual period from 6-1-08 to 11-30-08. See notes to financial statements 26 Strategic Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 5-31-08 11-30-08 1 Increase (decrease) in net assets From operations Net investment income $68,413,452 $35,296,850 Net realized gain (loss) (5,486,529) 25,672,147 Change in net unrealized appreciation (depreciation) (17,659,315) (214,615,021) Increase (decrease) in net assets resulting from operations Distributions to shareholders From net investment income Class A (47,317,211) (24,140,654) Class B (11,375,442) (4,976,662) Class C (11,050,962) (5,459,976) Class I (839,451) (556,691) Class R1 (305,531) (157,535) From net realized gain Class A (6,591,547)  Class B (1,786,139)  Class C (1,726,787)  Class I (93,727)  Class R1 (47,581)  From Fund share transactions (Note 6) Total decrease Net assets Beginning of period 1,264,922,626 1,161,003,963 End of period 2 1 Semiannual period from 6-1-08 to 11-30-08. Unaudited. 2 Includes accumulated distributions in excess of net investment income of ($18,000,890) and ($17,995,558), respectively. See notes to financial statements Semiannual report | Strategic Income Fund 27 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-04 5-31-05 5-31-06 5-31-07 5-31-08 11-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.35 0.31 0.30 0.32 0.40 0.20 Net realized and unrealized gain (loss) on investments (0.19) 0.39  0.07 (0.15) (1.05) Total from investment operations Less distributions From net investment income (0.40) (0.36) (0.34) (0.35) (0.40) (0.20) From net realized gain (0.15) (0.04) (0.14) (0.24) (0.06)  Total distributions Net asset value, end of period Total return (%) 3 4 Ratios and supplemental data Net assets, end of period (in millions) $657 $764 $818 $784 $765 $619 Ratios (as a percentage of average net assets): Expenses before reductions 0.90 0.90 0.88 0.87 0.90 0.89 5 Expenses net of all fee waivers 0.90 0.90 0.88 0.87 0.90 0.89 5 Expenses net of all fee waivers and credits 0.90 0.90 0.88 0.87 0.90 0.89 5 Net investment income 5.10 4.48 4.26 4.80 6.00 6.72 5 Portfolio turnover (%) 42 29 52 118 52 21 1 Semiannual period from 6-1-08 to 11-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Annualized. See notes to financial statements 28 Strategic Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 5-31-04 5-31-05 5-31-06 5-31-07 5-31-08 11-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.31 0.26 0.25 0.27 0.35 0.18 Net realized and unrealized gain (loss) on investments (0.20) 0.39 0.01 0.07 (0.14) (1.05) Total from investment operations Less distributions From net investment income (0.35) (0.31) (0.30) (0.30) (0.36) (0.18) From net realized gain (0.15) (0.04) (0.14) (0.24) (0.06)  Total distributions Net asset value, end of period Total return (%) 3 4 Ratios and supplemental data Net assets, end of period (in millions) $529 $460 $350 $242 $184 $136 Ratios (as a percentage of average net assets): Expenses before reductions 1.60 1.60 1.57 1.54 1.60 1.59 5 Expenses net of all fee waivers 1.60 1.60 1.57 1.54 1.60 1.59 5 Expenses net of all fee waivers and credits 1.60 1.60 1.57 1.54 1.60 1.59 5 Net investment income 4.41 3.79 3.57 4.12 5.27 6.01 5 Portfolio turnover (%) 42 29 52 118 52 21 1 Semiannual period from 6-1-08 to 11-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Annualized. See notes to financial statements Semiannual report | Strategic Income Fund 29 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 5-31-04 5-31-05 5-31-06 5-31-07 5-31-08 11-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.31 0.26 0.25 0.27 0.35 0.18 Net realized and unrealized gain (loss) on investments (0.20) 0.39  0.07 (0.14) (1.05) Total from investment operations Less distributions From net investment income (0.35) (0.31) (0.29) (0.30) (0.36) (0.18) From net realized gain (0.15) (0.04) (0.14) (0.24) (0.06)  Total distributions Net asset value, end of period Total return (%) 3 4 Ratios and supplemental data Net assets, end of period (in millions) $279 $282 $270 $219 $193 $157 Ratios (as a percentage of average net assets): Expenses before reductions 1.60 1.60 1.58 1.57 1.60 1.59 5 Expenses net of all fee waivers 1.60 1.60 1.58 1.57 1.60 1.59 5 Expenses net of all fee waivers and credits 1.60 1.60 1.58 1.57 1.60 1.59 5 Net investment income 4.39 3.79 3.56 4.10 5.29 6.02 5 Portfolio turnover (%) 42 29 52 118 52 21 1 Semiannual period from 6-1-08 to 11-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Annualized. See notes to financial statements 30 Strategic Income Fund | Semiannual report F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 5-31-04 5-31-05 5-31-06 5-31-07 5-31-08 11-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.34 0.33 0.32 0.34 0.42 0.21 Net realized and unrealized gain (loss) on investments (0.17) 0.39 0.01 0.07 (0.14) (1.05) Total from investment operations Less distributions From net investment income (0.41) (0.38) (0.37) (0.37) (0.43) (0.21) From net realized gain (0.15) (0.04) (0.14) (0.24) (0.06)  Total distributions Net asset value, end of period Total return (%) 3 4 Ratios and supplemental data Net assets, end of period (in millions) $1 $4 $13 $16 $13 $17 Ratios (as a percentage of average net assets): Expenses before reductions 0.48 0.53 0.49 0.49 0.51 0.50 5 Expenses net of all fee waivers 0.48 0.53 0.49 0.49 0.51 0.50 5 Expenses net of all fee waivers and credits 0.48 0.53 0.49 0.49 0.51 0.50 5 Net investment income 5.14 4.85 4.64 5.19 6.35 7.17 5 Portfolio turnover (%) 42 29 52 118 52 21 1 Semiannual period from 6-1-08 to 11-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Annualized. See notes to financial statements Semiannual report | Strategic Income Fund 31 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R1 SHARES Period ended 5-31-04 1 5-31-05 5-31-06 5-31-07 5-31-08 11-30-08 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.26 0.29 0.28 0.29 0.37 0.19 Net realized and unrealized gain (loss) on investments 0.05 0.39  0.07 (0.14) (1.05) Total from investment operations Less distributions From net investment income (0.30) (0.34) (0.32) (0.32) (0.38) (0.19) From net realized gain (0.15) (0.04) (0.14) (0.24) (0.06)  Total distributions Net asset value, end of period Total return (%) 3 4 4 Ratios and supplemental data Net assets, end of period (in millions)  6 $1 $4 $5 $5 $4 Ratios (as a percentage of average net assets): Expenses before reductions 1.38 6 1.08 1.19 1.26 1.35 1.35 5 Expenses net of all fee waivers 1.38 6 1.08 1.19 1.26 1.35 1.35 5 Expenses net of all fee waivers and credits 1.38 6 1.08 1.19 1.26 1.35 1.35 5 Net investment income 4.66 6 4.29 4.00 4.44 5.54 6.25 5 Portfolio turnover (%) 42 29 52 118 52 21 1 Semiannual period from 6-1-08 to 11-30-08. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Annualized. 6 Less than $500,000. See notes to financial statements 32 Strategic Income Fund | Semiannual report Notes to financial statements (unaudited) Note 1 Organization John Hancock Strategic Income Fund (the Fund) is a diversified series of John Hancock Strategic Series (the Trust), an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to achieve a high level of current income. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I, and Class R1 shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P
